EXHIBIT REVOCABLE PROXY PREMIER FINANCIALBANCORP, INC. PLEASE MARK VOTES AS IN THIS EXAMPLEx 1.To approve the issuance of Premier common stock, no par value per share, in connection with the merger contemplated by the Agreement of Merger dated as of December 30, 2008, as amended, by and among Premier, Abigail Adams National Bancorp, Inc. ("Adams") and AANB Acquistion Corp., a wholly owned subsidiary of Premier. ForAgainstAbstain ooo 2. To amend the Articles of Incorporation of Premier to increase the authorized number of shares of Premier common stock from 10,000,000 to 20,000,000 ForAgainst Abstain ooo Special Meeting of Shareholders –September 1, 2009 Proxy Solicited on Behalf of the Board of Directors 3.To adjourn the meeting to a later date or dates, if necessary, to permit further solicitation of proxies in the event there are not sufficient votes at the time of the meeting to approve the matters to be considered by the shareholders at the meeting. ForAgainst AbstainExcept ooo The undersigned hereby appoints Toney K. Adkins and Keith F. Molihan, jointly and severally, proxies, with full power to act alone, and with full power of substitution, to represent the undersigned and to vote, as designated on the right side of this proxy and upon any and all other matters that may properly be brought before such meeting, all shares of Common Stock that the undersigned would be entitled to vote at the Special Meeting of Shareholders of Premier Financial Bancorp, Inc. (“Premier”), to be held at the Pullman Plaza Hotel, 1001 Third Avenue, Huntington, West Virginia 25701,on September 1, 2009 at 10:00 a.m., local time, or any adjournments thereof, for the following purposes: 4.In their discretion, the proxies are authorized to vote upon any other business that may properly come before the meeting, or any adjournment thereof. Please be sure to sign and date this Proxy in the box below. Date THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED HEREIN BY THE SHAREHOLDER.IF NO DIRECTION IS GIVEN, THIS PROXY WILL BE VOTED FOR ITEMS 1, 2 AND 3. Shareholder sign above – Co-holder (if any) sign above If signing as Attorney, Administrator, Executor, Guardian or Trustee, please add your title as such. PLEASE MARK, SIGN, DATE AND RETURN PROMPTLY IF YOUR ADDRESS HAS CHANGED, PLEASE CORRECT THE ADDRESS IN THE SPACE PROVIDED BELOW AND RETURN THIS PORTION WITH THE PROXY IN THE ENVELOPE PROVIDED.
